Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is drawn to a foam composition comprising:
 a recycled polyvinyl butyral in an amount from 5 wt% to 70 wt% based on a total weight of the foam composition; 
an ethylene-ester copolymer in an amount from 10 wt% to 70 wt% based on the total weight of the foam composition; 
a foaming agent in an amount from 0.5 wt% to 3.5 wt% based on the total weight of the foam composition; 
a peroxide crosslinking agent in an amount from 0.5 wt% to 3.0 wt% based on the total weight of the foam composition; 
and a hydrazide crosslinking agent in an amount from 0.1 wt% to 2.5 wt% based on the total weight of the foam composition.
The closest prior art of record, US patent 7799840 discloses foam compositions that include polyvinyl butyral (PVB), an ethylene-ester copolymer  and a blowing agent, but do not disclose sue of crosslinking agents.
US PGPub 2020/0277483 (or its equivalent WO WO2019092917) discloses polyvinyl acetal (such as PVB) based foams that comprise a foaming agent and a crosslinking agent.  However, the reference fails to disclose addition of  an ethylene-ester copolymer of combination of the two claimed crosslinking agents.
US PGPub 20150266283 discloses use of recycled PVB in production of plastic materials.
None of the prior art of record or their combinations fairly teaches of suggest the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765